Citation Nr: 0839798	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-22 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUE

Entitlement to increased ratings for lumbar strain, currently 
assigned "staged" ratings of 10 percent prior to January 
19, 2008, and 20 percent from that date.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
June 2005 to January 2006.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2006 
rating decision of the Jackson, Mississippi Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for lumbar strain with 
radicular symptoms, rated 10 percent, effective January 27, 
2006.  An interim (March 2008) rating decision increased the 
rating for lumbar strain to 20 percent, effective January 19, 
2008, and also granted a separate 10 percent rating, for 
neurological impairment of the left lower extremity 
associated with the low back disability, effective January 
27, 2006.  The veteran has not expressed disagreement with 
the rating for neurological impairment of the left lower 
extremity, and that matter is not before the Board.  The 
issue has been characterized to reflect that "staged' 
ratings are assigned, and that both "stages" are for 
consideration.  


FINDINGS OF FACT

1.  Prior to January 19, 2008, the veteran's service-
connected low back disability was not shown to be manifested 
by limitation of forward flexion to 60 degrees or less, 
limitation of the combined range of motion of the 
thoracolumbar spine to 120 degrees or less, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; incapacitating episodes of 
intervertebral disc syndrome were not shown.  

2.  From January 19, 2008, the low back disability is not 
shown to have been manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; ankylosis 
of the thoracolumbar spine or incapacitating episodes of 
interverbral disc syndrome are not shown.  




CONCLUSIONS OF LAW

1.  Prior to January 19, 2008 a rating in excess of 10 
percent was not warranted for the veteran's low back 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (Codes) 5237, 5243 (2008).  

2.  From January 19, 2008 a rating in excess of 20 percent is 
not warranted for the low back disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Codes 5237, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
for the back disability and assigned a disability rating, 
statutory notice has served its purpose, and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  A June 2007 statement of the case 
(SOC) provided the veteran notice of the criteria for rating 
lumbosacral strain, as well as further notice on the 
"downstream" issue of entitlement to an increased initial 
rating, while a June 2008 supplemental SOC (SSOC) 
readjudicated the matter after the appellant responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
Notably, March 2006, March 2007, and March 2008 letters also 
provided him with general disability rating and effective 
date criteria.  He has had ample opportunity to 
respond/supplement the record.  It is not alleged that notice 
in this matter was less than adequate.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  The RO arranged for VA examinations in April 2006 
and in January 2008.  VA's duty to assist the veteran is met.  
Accordingly, the Board will address the merits of the claim.  

B.	Factual Background

Historically, the veteran sustained a back injury lifting a 
duffle-bag on active duty in December 2005.  He was followed 
for complaints of low back pain.

On April 2006 VA examination the veteran reported that he 
initially only had severe pain, and no radiation.  
Subsequently, pain radiated down his back to his left leg, 
with no numbness or tingling.  He complained of flare-ups 
occurring approximately every 10 days lasting 12 to 48 hours.  
He stated the pain was intermittent, and only occurred when 
he tried to lift something heavy or make certain movements.  
When the pain was bad, he rated it an 8 or 9 out of 10 on the 
visual analog pain scale.  Anti-inflammatories brought no 
relief.  He reported difficulty with daily activities 
secondary to severe back pain.  Ranges of thoracolumbar spine 
motion were:  Forward flexion 0 to 90 degrees, extension 0 to 
15 degrees, left and right lateral flexion 0 to 30 degrees, 
and left and right lateral rotation 0 to 20 degrees.  The 
examiner found no additional limitation of motion with 
repetitive use.  X-rays revealed no obvious fractures, 
dislocations, or other bony abnormalities, and no 
degenerative signs.  The examiner concluded that there was 
definitely pain on range of motion, that it was conceivable 
pain could further limit function (as described by the 
veteran), but that it was not feasible to attempt to express 
the limitation in terms of any additional limitation of 
motion, as it could not be determined with any degree of 
medical certainty.  

In his January 2007 notice of disagreement, the veteran 
stated that he had not been able to perform many of the 
duties associated with his occupation, and that he was forced 
to look for employment that was less strenuous and paid less.  

In his July 2007 substantive appeal, the veteran stated that 
he had to leave a prior job because of back pain, and that 
his new job paid less.  He believed a 30 percent (at least) 
rating was warranted.  

On January 2008 VA examination, the veteran reported flare-
ups on prolonged sitting or standing, and lateral left leg 
tingling that stopped at the knee.  He indicated that he had 
not had any physician-ordered bedrest in the past 12 months, 
and did not use a back brace or cane or crutch.  Ranges of 
thoracolumbar spine motion were:  Forward flexion 0 to 45 
degrees, extension 0 to 10 degrees, left and right lateral 
flexion 0 to 10 degrees, and left and right lateral rotation 
0 to 20 degrees.  There was pain with extremes of flexion and 
extension.  The examiner found no decreased pain and no loss 
of motion with repetitive motion.  There was a mild amount of 
muscle spasm in the left lower lumbar area.  X-ray found no 
acute fracture, dislocations, or other bony abnormalities - 
overall, a well maintained alignment.  The examiner opined 
that it was conceivable the pain could further limit function 
as described, particularly after prolonged sitting or 
standing, but concluded that it was not feasible to attempt 
to express any of the limitation in terms of additional 
limitation of motion as it could not be determined with any 
degree of medical certainty.  

C.	Legal Criteria and Analysis

In general, disability ratings are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.  

The veteran's service-connected low back disability, 
lumbosacral strain, is rated under the General Rating Formula 
(General Formula) for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, Code 5237.  If intervertebral disc syndrome 
is shown, such is rated under the General Formula or based on 
incapacitating episodes, whichever method results in the 
higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Code 5243.  

Under the General Formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, the following ratings will 
apply:  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or with 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

There are several notes set out after the diagnostic 
criteria, which provide, in pertinent part: Associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  [As was 
previously noted, the veteran has not disagreed with the 
separate rating assigned for neurological impairment, and 
that matter is not before the Board.].

As disc disease is not shown, and no incapacitating episodes 
of such have been reported, a rating on that basis, under 
Code 5243, is not warranted.  

Rating Prior to January 19, 2008

A close review of the record revealed no distinct period 
prior to January 19, 2008 during which the General formula 
criteria for the next higher (20 percent) rating for lumbar 
spine disability were met.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  On April 2006 VA examination, forward 
flexion was to 90 degrees.  The combined range of 
thoracolumbar motion was to 205 degrees, with no additional 
limitation of motion with repetitive use.  Furthermore, spasm 
was not noted.  Additional factors that could provide a basis 
for increase have been considered.  However, it is not shown 
that the veteran had any functional loss beyond that which is 
compensated.  While the April 2006 VA examination noted 
complaints of pain, the rating assigned contemplates such 
impairment.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
206.  In summary, none of the criteria for a 20 percent 
rating under the General formula were met.  

Consequently, the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent for the 
veteran's service connected low back disability prior to 
January 19, 2008, and such must be denied.  

Rating From January 19, 2008

At the outset, the Board notes that the veteran asserts that 
a 30 percent rating is warranted for his low back disability.  
Significantly, the General Formula does not provide for a 30 
percent rating for thoracolumbar disability.  [However, such 
rating may be established by combining a separate rating for 
neurological impairment with the rating under the General 
formula -which has occurred in this case.]   

A close review of the record found no distinct period since 
January 19, 2008 during which the General Formula criteria 
for the next higher (40 percent) rating for lumbar spine 
disability were met.  See Fenderson, 12 Vet. App. at 126-28.  
On January 2008 VA examination, thoracolumbar flexion was to 
45 degrees (with pain only at the extremes).  Repeat testing 
revealed that motion was not further limited by pain.  As the 
veteran has useful motion of the thoracolumbar spine, 
ankylosis of the spine is not shown.  The General Formula 
criteria for a 40 percent rating have not been met.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has had any functional loss beyond that currently 
compensated.  While the January 2008 VA examination noted his 
reports of pain, the rating assigned contemplates such 
impairment.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
206.  

Extraschedular Evaluation

Given the veteran's allegations of adjustments [to lesser 
paying positions] in his jobs due to his low disability, the 
Board has also considered whether referral for extraschedular 
consideration is suggested by the findings shown.  The Board 
finds no reason to doubt that limitations due to back pain 
have had an adverse impact on the veteran's employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 ("[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability)."  See also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capacities are impaired); Moyer 
v. Derwinski, 2 Vet. App. 289, 292 (1992).  The record does 
not contain any evidence of "marked" interference with 
employment (beyond that contemplated by the applicable rating 
criteria), hospitalizations, or any other actors of like 
gravity that would suggest that referral for extraschedular 
evaluation is indicated.  Accordingly, the preponderance of 
the evidence is against this claim, and it must be denied.  


ORDER

A rating in excess of 10 percent for lumbar strain prior to 
January 19, 2008 is denied.  

From January 19, 2008, a rating in excess of 20 percent for 
lumbar strain is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


